Per curiam.
This court on December 31, 1968 in In re Unification of the New Hampshire Bar, 109 N.H. 260, 248 A.2d 709 (1968), made the following order: “We order the establishment of a unified Bar for a period of three years from the effective date of the proposed constitution and by-laws for such organization, when adopted by the members of the New Hampshire Bar. This court reserves continuing jurisdiction of the subject matter of the petition.” The constitution and bylaws were adopted February 1, 1969, effective July *21, 1969. 11 N.H.B.J. 156, 159 (1969); 12 N.H.B.J. 141 (1970).
In accordance with the continuing jurisdiction of this court over the unified New Hampshire Bar it is hereby ordered:
The Board of Governors of the New Hampshire Bar Association is directed to file in this court on or before March 1, 1972, a report on (1) the functioning of the association with recommendations for its improvement, if needed, and (2) the continuation of the association as a unified bar on a more permanent basis after July 1, 1972.
Upon the filing of this report a hearing will be scheduled on due notice at which any member of the association or any local bar association may appear and present their views thereon.